Citation Nr: 1523392	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-31 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence was presented to reopen a claim for service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Whether new and material evidence was presented to reopen a claim for service connection for schizophrenia.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for leukemia.

7.  Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1978 to January 1979.

This case comes before the Board of Veterans' Appeals (Board) from March 2008 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Although the RO has determined that the Veteran did not submit new and material evidence sufficient to reopen the Veteran's claim for PTSD, the Board must determine on its own whether new and material evidence has been submitted to reopen his claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In his August 2010 Substantive Appeal, the Veteran requested a hearing before a member of the Board; however, he subsequently indicated in his May 2014 Substantive Appeal that he no longer desired a hearing.  His request for a hearing is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board has reviewed the physical, Veterans Benefits Management System (VBMS), and Virtual VA claims files.

The issues of entitlement to service connection for gastritis and leukemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A March 2001 Board decision most recently denied the claim for service connection for PTSD, citing a lack of evidence of a current diagnosis; the Veteran was notified of his appellate rights but did not file a motion alleging clear and unmistakable error in the Board's decision or appeal to the United States Court of Appeals for Veterans Claims (Court).

2.  Private treatment records and treatment records from correctional facilities are new, but not material, as they do not relate to an unestablished fact necessary to substantiate, and do not raise a reasonable probability of substantiating, the claim for service connection for PTSD.

3.  A March 2001 Board decision most recently denied the claim for service connection for schizophrenia, citing a lack of evidence of in-service incurrence or a nexus; the Veteran was notified of his appellate rights but did not file a motion alleging clear and unmistakable error in the Board's decision or appeal to the United States Court of Appeals for Veterans Claims (Court).

4.  The Veteran's lay testimony that he began experiencing symptoms of schizophrenia soon after separation from service is new and material, as it relates to an unestablished fact necessary to substantiate, and raises a reasonable probability of substantiating, the claim for service connection for schizophrenia.

5.  The Veteran's schizophrenia was not incurred in or aggravated by service and is not otherwise etiologically related to an in-service injury, disease, or event.

6.  The Veteran's diabetes mellitus, type II, was not incurred in service and is not otherwise etiologically related to service.  

7.  The Veteran's hypertension was not incurred in service and is not otherwise etiologically related to service.  

CONCLUSIONS OF LAW

1.  New and material evidence was not received since the March 2001 Board decision, and the claim for service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence was received since the March 2001 Board decision, and the claim for service connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for schizophrenia have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014); Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA provided the required notice in October 2007, June 2010, June 2011, and December 2011 letters.  While the Veteran did not receive notice regarding the new and material evidence claims until after the March 2008 rating decision, he does not appear to have been prejudiced, as he submitted relevant evidence and, moreover, the Board is granting his petition to reopen the claim for schizophrenia.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that whether prejudice exists must be determined on a case-by-case basis).  Moreover, neither the Veteran nor his representative has alleged that any prejudiced occurred.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  

VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), correctional facility treatment records, private treatment records, and VA treatment records with the claims file.  While Social Security Administration (SSA) records are not of record, the SSA indicated that the records had been destroyed.  See March 2014 SSA Letter.  While records were not obtained from St. Elizabeth's Hospital or the Detroit Receiving Hospital, St. Elizabeth's indicated that no records of any treatment of the Veteran were found, and The Detroit Receiving Hospital indicated that the Veteran's treatment records from 1980 to 1982 had not been retained and, moreover, the record appears to contain at least some of the relevant treatment records from The Detroit Receiving Hospital.  See July 2010 Post-It Note Response Attached to May 2010 Letter; June 2010 Response.  Neither the Veteran nor his representative has appeared to identify any other relevant evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.  

While VA has not obtained a medical examination or opinion regarding the Veteran's petitions to reopen claims for service connection for PTSD and schizophrenia, or regarding his claims for service connection for diabetes mellitus, type II, and hypertension, the Veteran will not be prejudiced because the duty to provide the Veteran a medical examination and opinion is not triggered by the record.  VA must provide an examination when the record (1) contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability; (2) indicates that the disability or signs and symptoms of disability may be associated with active service; and (3) lacks sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As discussed below, the record lacks competent, credible, and probative evidence that the Veteran has a current diagnosis of PTSD or evidence indicating that his current schizophrenia, diabetes mellitus, type II, or hypertension were incurred in or aggravated by or are otherwise etiologically related to the Veteran's active service. 

While the Veteran believes he has PTSD, schizophrenia, diabetes mellitus, type II, and hypertension related to or aggravated by his active service, he is not competent to provide indications that they may be associated with his service.  The issues are medically complex, as he has a complicated medical history and several diagnosed disabilities, and require specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  

As VA satisfied its duties to notify and assist the Veteran, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and he will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim.

A.  New and material evidence.

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2014).  

Evidence is new if it was not previously submitted to agency decisionmakers and material if, by itself or in consideration with prior record evidence, it relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  It must not be cumulative or redundant of the record evidence at the time of the claim's prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board's March 2001 decision most recently denied the claims for service connection for PTSD and schizophrenia.  The Veteran was notified of his appellate rights but did not file a motion alleging clear and unmistakable error in a Board decision or file an appeal with the Court.  38 C.F.R. §§ 3.104, 20.302 (2014).  The Veteran filed his petition to reopen his claims for service connection for PTSD and schizophrenia in March 2007. 

1.  PTSD.

The record does not contain new and material evidence regarding the Veteran's claim for service connection for PTSD.  His claim was denied by the Board in a March 2001 decision because the record did not contain evidence that he was ever diagnosed with PTSD.  

While new evidence, in the form of treatment records and the Veteran's lay statements, has been associated with the record, none of the new evidence is material.  The new evidence does not raise a reasonable possibility of substantiating the claim for service connection for PTSD, because it does not establish or even indicate that the Veteran has had a diagnosis of PTSD at any point since filing his March 2007 Petition to Reopen, or, moreover, at any point whatsoever.

The Veteran believes he has a PTSD diagnosis; however, he is not competent to provide a medical diagnosis or opinion in this case.  The issue is medically complex, as he has a complicated medical history and several psychiatric diagnoses already.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).

Consequently, new evidence was presented, but material evidence was not presented, and the preponderance of the evidence weighs against granting the petition to reopen the claim for service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").

2.  Schizophrenia.

The record contains new and material evidence regarding the Veteran's claim for service connection for schizophrenia.  The March 2011 Board decision denied the claim for schizophrenia because the record lacked competent, credible, and probative evidence that any schizophrenia preexisted and was aggravated by, was incurred during, or is otherwise etiologically related to active service.  

The Veteran is competent to report that he began experiencing symptoms purportedly associated with schizophrenia only a few months after his separation from active service in January 1979.  Jandreau, 492 F.3d at 1377, 1377 n.4.  As the Veteran is asserting that his schizophrenia had its onset in service, this new lay evidence raises a reasonable probability of substantiating the claim for service connection for schizophrenia. 

Consequently, the preponderance of the competent new and material evidence was presented and the petition to reopen the claim for service connection for schizophrenia is granted.  

B.  Service Connection.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As the Veteran did not have 90 days of active service, the presumptions related to chronic diseases under 38 C.F.R. § 3.309 do not apply.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

1.  Schizophrenia.

The Veteran contends that his schizophrenia is etiologically related to his active naval service.  See July 2008 Notice of Disagreement.

While the Veteran's lay testimony was considered new and material evidence sufficient to reopen his claim for service connection for schizophrenia, the Board finds his reports not credible and gives more probative weight to contemporaneous and later medical treatment records, all of which do not appear to establish or indicate that the Veteran's currently diagnosed schizophrenia was incurred in or aggravated by service or is otherwise etiologically related to an in-service injury, disease, or event.  

The Veteran was diagnosed with an adjustment reaction prior to service, but that reported diagnosis does not constitute clear and unmistakable evidence that the Veteran had schizophrenia prior to service.  The Veteran was also diagnosed with atypical personality trait disturbance in service; however, the record does not establish that this diagnosis is related to his later diagnosis of schizophrenia and does not appear to contain evidence that he experienced any hallucinations or psychosis in service.  Despite this diagnosis, and despite having reported depression and excessive worry in his September 1978 Enlistment Medical History, the Veteran was not diagnosed with schizophrenia or any other psychosis in service.  In fact, an examination revealed no organic psychotic process, no current major affective disorder, no neurosis, no organic brain dysfunction, and no personality pattern disturbance.  See December 1978 Recruit Aptitude Board Examination.

The Veteran is competent to report that he first experienced psychiatric symptoms which he attributed to his current schizophrenia only months after his January 1979 separation from service, and his report is not credible, as he was diagnosed with atypical personality trait disturbance in service and found unsuitable for further training.  See December 1978 Service Treatment Records; December 1978 Recruit Aptitude Board Report (noting overall inability to adjust to military life, poor attitude towards the United States Navy, belligerent attitude, and poor progress and performance and finding that further time and effort expended to train the Veteran would be inefficient).  However, he is not competent to diagnosis his reported symptoms as schizophrenia that began in service, as no medical evidence of record appears to confirm a diagnosis of schizophrenia in service or soon after separation from service.  See Jandreau, 492 F.3d at 1377, 1377 n.4.  Further, a live-in relative reported in March 1981 that the symptoms currently associated with the Veteran's schizophrenia diagnosis first manifested in late December 1980, and the record contains other indications that the Veteran is not a reliable historian.  See July 2008 Notice of Disagreement (reporting first experiencing impure thoughts a few months after January 1979 separation from service, but not knowing what was wrong with him); March 1981 Detroit Receiving Hospital Treatment Records, Addendum; see also August 2000 Wayne County Jail Treatment Records (noting that the Veteran was a poor historian).  

While the Veteran believes that he had schizophrenia in service, that it preexisted and was aggravated by service, or that it is otherwise etiologically related to an in-service injury, disease, or event, he is not competent to diagnose any in-service or post-separation symptoms as schizophrenia or to provide an etiological opinion in this case.  The issues are medically complex, as he has a complicated medical history and multiple psychiatric diagnoses, and require specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; Woehlaert, 21 Vet. App. at 462.  

The Board therefore gives more probative weight to the medical evidence in the record, which does not appear to establish or indicate that the Veteran's schizophrenia had its onset in, preexisted and was aggravated by, or is otherwise etiologically related to an in-service injury, disease, or event.  

Consequently, the preponderance of the evidence weighs against granting the claim for service connection for schizophrenia.  

2.  Diabetes Mellitus, Type II.

The Veteran contends that he has diabetes mellitus, type II, which is etiologically related to his active service.  See February 2011 Claim.

Evidence in the record establishes that the Veteran has a current diagnosis of diabetes mellitus, type II; however, it does not establish that it began in service or is otherwise etiologically related to an in-service injury, disease, or event.  

The Veteran's STRs appear to be silent for any complaints or treatment related to diabetes mellitus, type II.  Further, medical evidence reveals that he was not diagnosed with diabetes mellitus, type II, until several decades after his January 1979 separation from service.  See September 1978 Enlistment Medical Examination (normal physical examination of the endocrine system); September 1978 Enlistment Medical History (denying any diabetes); August 2000 Wayne County Jail Treatment Records (diagnosing new-onset diabetes mellitus, type II).  

While the Veteran believes that he had diabetes mellitus, type II, in service or that his current diabetes mellitus, type II, is otherwise etiologically related to an in-service injury, disease, or event, he is not competent to provide a diagnosis or nexus opinion in this case.  The issues are medically complex, involving multiple organ systems in the body, and require specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; Woehlaert, 21 Vet. App. at 462.  

Consequently, the preponderance of the competent, credible, and probative evidence weighs against granting service connection for diabetes mellitus, type II.

3.  Hypertension. 

The Veteran contends that he has hypertension, which is etiologically related to his active service.  See February 2011 Claim.

Evidence in the record establishes that the Veteran has a current diagnosis of hypertension; however, it does not establish that it began in service or is otherwise etiologically related to an in-service injury, disease, or event.  

The Veteran's STRs appear to be silent for any complaints or treatment related to high blood pressure or hypertension.  Further, medical evidence reveals that he was not diagnosed with hypertension until several decades after his January 1979 separation from service.  See September 1978 Enlistment Medical Examination (normal physical examination of the cardiovascular system); September 1978 Enlistment Medical History (denying any blood pressure issues); September 2000 Wayne County Jail Treatment Records (planning for blood pressure and pulse readings weekly, for eight weeks); March 2010 Michigan Department of Corrections Treatment Records (diagnosing hypertension, well-controlled, noting start of blood pressure medication, Vasotec). 

While the Veteran believes that he had hypertension in service or that his current hypertension is otherwise etiologically related to an in-service injury, disease, or event, he is not competent to provide a diagnosis or nexus opinion in this case.  The issues are medically complex, involving multiple organ systems in the body, and require specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; Woehlaert, 21 Vet. App. at 462.  

Consequently, the preponderance of the competent, credible, and probative evidence weighs against granting service connection for hypertension.


ORDER

New and material evidence was not presented and the petition to reopen the claim for service connection for PTSD is denied.

New and material evidence was presented to reopen the claim for service connection for schizophrenia, and service connection for schizophrenia is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for hypertension is denied.







							(Continued on the next page)

REMAND

A.  Gastritis.

The Veteran is currently incarcerated.  Incarcerated veterans are entitled to the same care and consideration provided to non-incarcerated veterans, therefore, VA must tailor its assistance to meet the peculiar circumstance of confinement.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  While the RO attempted to schedule the Veteran for an examination regarding any current gastritis or residuals of anal fissure surgery, the Veteran was unable to report to the examination because he did not have access to transportation.  See March 2012 Notice of Disagreement.  The record does not appear to contain evidence that any attempts were made to contact the corrections facility that houses the Veteran to determine whether any transportation could be provided and, if not, whether it would be possible for VA personnel or a fee-based examiner to perform the examination at the corrections facility.  The record also appears to lack evidence that the Veteran was ever notified of the scheduled examination.

B.  Leukemia.

In a November 2012 Authorization Form, the Veteran reported that a biopsy was performed in April 2010 at the correctional facility in Ionia.  The Veteran is competent to report having had a biopsy; however, the record does not appear to contain any medical treatment records from after March 2010.  The RO should make efforts to obtain any relevant treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding records, including from VA, any correctional institutions that have provided the Veteran treatment, and any other treatment providers reported by the Veteran, dated since January 2010.  

2. After any records have been received, schedule the Veteran for a VA examination regarding the nature and etiology of any gastritis.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  

(a) If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible. 

(b) If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel;         (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  Determine which is the most feasible option. 

(c) All attempts to fulfill these requests should be documented in the claims file.  If requests are refused by the detention facility where the Veteran is being held, a note to that effect should be placed in the claims folder.

(d) The examiner should review this Remand and provide an opinion, based on evidence in the record, regarding whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any current gastritis had its onset in service or is etiologically related to an in-service injury, event, or disease. 

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion.  If medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

3. Then, after undertaking any other indicated development regarding the Veteran's claims, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


